Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a display device comprising:
a plurality of light sources disposed on a circuit substrate which is on a lower cover
a reflection layer disposed on the lower cover
an optical sheet disposed on the light sources
 a light regulating pattern disposed close to an edge of the reflection layer; that changes in size as a distance from the light source changes

As for claim 16, the prior art fails to teach or disclose a display device comprising:
a circuit substrate on a lower cover
a plurality of light sources disposed on the circuit substrate
 a reflection layer disposed on the lower cover
 a light regulating pattern disposed close to an edge of the reflection layer; an optical sheet disposed on the light sources,
 a density of the light regulating pattern close to the light source is greater than a density of the light regulating pattern far from the light source.

The closest prior art found was CHO US 2014/0211121, which discloses a display device with light-modulators that are close to an edge of a reflection layer, but does not teach or suggest changing in size as a distance from the light source changes or having a greater density closer to the light source than far from the light source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KWONG ‘689, HSIEH ‘725 also teach relevant light regulators for display devices, but neither teach the inventive features of claims 1 or 16.1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875